DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Previously, this Office issued a Non-Final Rejection on 03/04/2021.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 06/03/2021. 
Claim(s) 2–3 is/are canceled. 
Claims(s) 6 is/are new.
Claim(s) 1 and 4 – 6 is/are pending. Of the pending claims, claim(s) 4 – 5 is/are currently withdrawn because they encompass other invention(s) not elected by the Applicant on 1/29/2021.  
Therefore, claim(s) 1 and 6 is/are addressed below.


Claim Objections
Claim1 is objected to because of the following informalities:  
	While not indefinite, claim 1 would be more consistent if the recitation of "the inert" in line 16 was amended to recite "the inert gas."
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(2) as being anticipated by KIRIYAMA PG Publication No. 20170165911 (of record).
As to claim 1, KIRIYAMA discloses an additive manufacturing device (Figure 20–21, 10; Note: ¶216 and ¶146 clarify why the below citations are being made to portions of the written specification which are generally describing FIGS. 1, 2A, and 2B and not specifically Figures 20–21. This is pointed out to explain why an anticipation rejection is appropriate and not a single reference obvious rejection under 35 USC 103) comprising:
	a molding tank (Figure 20 and 21's 14) having an open top (near 5 in Figure 20) and configured to form a manufactured object (Figure 20, 5) in an open portion of the molding tank (Figure 20's vertical arrows R);
	a pressure vessel (Figure 20, 12) accommodating the molding tank (¶123); and
	a gas supply (Figure 20, 22) connected to the pressure vessel (Figure 20, 12) configured to supply an inert gas into the pressure vessel (¶123–124) to pressurize an inner portion of the pressure vessel that contains a molding tank (¶123–124 demonstrates that the gas supply units forces argon or nitrogen gas into the pressure vessel 12);
the molding tank having at least one aperture (Figures 20 and 21, 24b) proximate to a bottom of the upper portion of the molding tank (Figure 20); and

As to claim 6, KIRIYAMA discloses the additive manufacturing device according to claim 1.
KIRIYAMA further discloses wherein the at least one aperture (24b) is a plurality of apertures (Figures 20–21).

Response to Arguments
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 3 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 06/03/2021, claim(s) 2–3 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 03/04/2021, is/are moot and withdrawn. 
Claim Rejections - 35 USC § 102

In the claims at issue, those filed on 06/03/2021, claim(s) 2–3 is/are canceled.  The previous rejection(s) of canceled claims under 35 U.S.C. 102(a)(2) in the Non-Final Rejection, mailed 03/04/2021, is/are moot and withdrawn. 

Applicant states:
The cited art does not disclose or suggest disposing an open top molding tank within a pressure vessel that includes a molding tank valved aperture for selectively providing circulation of an inert gas through an upper portion of the molding tank after the formation of the manufactured article in the upper portion of the open top molding tank. As explained in the specification, this configuration permits better cooling of manufactured article after the forming operation.
(see bottom of page 7 of Applicant's remarks filed on the 6/03/2021).
In response to applicant's argument that "selectively providing circulation of an inert gas through an upper portion of the molding tank after the formation of the manufactured article," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, KIRIYAMA's a molding tank's valves are capable of being opened or closed at various points in time (see ¶218). Therefore, KIRIYAMA's valves are capable of performing the intended use.
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(2) in the Non-Final Rejection, mailed 03/04/2021, is/are maintained.  
With respect to the previous application of KAMADA PG Publication No. 20160101469, Applicant's amendments are sufficient to overcome this reference. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743